If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  June 24, 2021
               Plaintiff-Appellee,

v                                                                 No. 352402
                                                                  Macomb Circuit Court
MARCEL DEVON BOST,                                                LC No. 2019-000050-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and CAVANAGH and LETICA, JJ.

LETICA, J. (concurring).

       I concur.

        In my view, defense counsel specifically agreed to the jury verdict form and the
instructions, waiving any error. People v Kowalski, 489 Mich 488, 503-505; 803 NW2d 200
(2011). Even if counsel has not waived the error, for the reasons discussed by the majority,
defendant is not entitled to relief.



                                                           /s/ Anica Letica




                                              -1-